     Case 2:20-cv-01118-KJM-KJN Document 10 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARVELLO L. TUFONO,                                 No. 2:20-cv-1118 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14   J. THURMON, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel. On July 29, 2020, plaintiff filed a

18   statement and requested that the court serve it on unidentified parties. Plaintiff is advised that the

19   court is not an investigatory agency, and does not forward documents on behalf of litigants. If

20   plaintiff has information pertinent to a pending criminal prosecution, he must contact the

21   prosecutor in that action. If plaintiff has information concerning cold homicide cases, he should

22   contact the police department handling the investigations or where he believes the murders

23   occurred. Because plaintiff’s statement contains personal information, the Clerk of the Court is

24   directed to seal the filing.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. The Clerk of the Court is directed to seal plaintiff’s statement (ECF No. 9); and

27   ////

28   ////
                                                       1
     Case 2:20-cv-01118-KJM-KJN Document 10 Filed 08/10/20 Page 2 of 2

 1             2. Plaintiff’s request (ECF No. 9) is denied.

 2    Dated: August 7, 2020

 3

 4
     /tufo1118.den
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
